Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final Office Action is responsive to the communication received 07/13/2022.

Claim Rejections - 35 USC § 112 (New Matter) - Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-10, 13, 15-21 and 83-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  Claims 9-10, 13, 15-21 and 83-87 depend directly or indirectly from claim 1.

Amended claim 1 states "An antibody library that comprises a plurality of antibodies, wherein each antibody of the plurality of antibodies comprises:
a variable heavy (VH) domain comprising a VH complementarity determining region 1 (VH-CDRl) sequence, a VH-CDR2 sequence, a VH-CDR3 sequence; and a variable light (VL) domain comprising a VL-CDRl sequence, a VL-CDR2 sequence, a VL-CDR3 sequence; and
wherein:
(a) the antibody library comprises at least l.25 x 109 VH-CDR3 sequences; and
(b) the VH-CDRl sequence, the VH-CDR2 sequence, the VL-CDRl sequence, the VL CDR2 sequence, and the VL-CDR3 sequence are free of at least one biochemical liability, wherein the at least one biochemical liability is N-linked glycosylation, deamination, acid hydrolysis, positive charge endopeptidic cleavage, free cysteines, free methionines, alternative stop codons, cryptic splice sites, tev cleavage sites, overly positively charged CDRs, or a combination thereof;
wherein at least one of the VH-CDR3 sequence and the VL-CDR3 sequence is derived from a naive B-cell; such that
if only one of the VH-CDR3 sequence and the VL-CDR3 sequence is derived from the naive B-cell, then the VH-CDR3 sequence or VL-CDR3 sequence not derived from the naive B-cell is derived from a memory B-cell; and
each of the VH-CDRl sequence, VH-CDR2 sequence, VL-CDRl sequence, and VL-CDR2 sequence is derived from a memory B-cell."
Applicant cites [0046], [0071] and [0198] in the originally filed specification for support in the Reply filed 7/12/2022.
At these location the specification states "[0046] Antibodies can be synthesized by a B-cell in vivo. Antibody isotypes synthesized by B-cells include, but are not limited to, IgA, IgD, IgE, IgG, and IgM. A B-cell which has not yet encountered an antigen can be termed a naïve B-cell, while B-cells which have encountered and been activated by an antigen can be termed a memory B-cell. Naïve B-cells can express IgM, IgD, or a combination thereof. Memory B-cells can express IgE, IgA, IgG, IgM, or a combination thereof. The IgA can be IgA1 or IgA2. The IgG can be IgG1, IgG2, IgG3, or IgG4. The memory B-cell can be a class switched memory B-cell or a non-switched or marginal zone memory B-cell. The non-switched or marginal zone memory B-cell can express IgM.
[0071] A marker can be used to identify, separate, or sort B-cells, naïve B-cells, and memory B-cells from a biological sample. Examples of markers used to identify, separate, or sort a B-cell include, but are not limited to, CD19+. Examples of markers used to identify, separate, or sort a naïve B-cell include, but are not limited to, CD19+, CD27−, IgD+, IgM+, and combinations thereof. Examples of markers used to identify, separate, or sort a memory B-cell include, but are not limited to, CD19+, CD27+, and combinations thereof. In some embodiments, CD27+ is used to sort memory B-cells. Examples of markers used to identify, separate, or sort a class switched memory B-cell include, but are not limited to CD19+, CD27+, CD27+, IgD−, IgM−, and combinations thereof. Examples of markers used to identify, separate, or sort a nonswitched or marginal zone memory B-cell include, but are not limited to, CD19+, CD27+, IgD+, IgM+, and combinations thereof. In some cases, a memory B-cell can be identified, separated, or sorted with the following markers: CD19+, CD27+, IgD−, IgM+, and combinations thereof. The naïve cell from which the VH-CDR3 is derived can be a CD27−/IgM+ B-cell. The memory cell from which the VH-CDR1, VH-CDR2, VL-CDR1, VL-CDR2, and VL-CDR3 are derived can be a CD27+/IgG+ B-cell.
Example 1: Generation of a SuperHuman Library (SHL) 2.0
[0198] A superhuman library was generated using the following steps: [0199] 1. The best 4 VH and best 4 VK frameworks from a human repertoire of 3500 combinations (IGHV1-46, IGHV1-69, IGHV3-15, IGHV3-23 for heavy and IGKV1-39, IGKV2-28, IGKV3-15, IGKV4-1 for light) were selected based on a combination of 1) previous demonstrated safety in human mAbs, 2) thermostability, 3) not aggregation prone, 4) a single dominant allele in the frameworks at the amino acid level across all human populations (i.e. not a racist medicine), 5) different canonical topologies of the CDRs, 6) express well in bacteria and display well on phage. [0200] 2. Blood was obtained from 140 subjects. [0201] 3. Naïve (CD27−/IgM+) cells and memory (CD27+/IgG+) cells were sorted from the blood. [0202] 4. Pools were checked for quality using next generation sequencing (NGS), and pools with problematic diversity or biochemical liabilities were rejected. [0203] 5. VH-CDR3 sequences from naïve cells were PCR amplified with universal primers. [0204] 6. VH-CDR1, VH-CDR2, VL-CDR1, VL-CDR2, and VL-CDR3 sequences from memory cells were PCR amplified with framework specific primers. [0205] 7. Order frameworks as synthetically produced germline segments. [0206] 8. Nucleic acid libraries were assembled using PCR-OE. [0207] 9. The assemblies from step 8 were checked for quality using NGS sequencing. [0208] 10. Light chains were cloned into a vector with a stuffer VH. [0209] 11. In-frame material was selected by protein A or protein L after thermal pressure. [0210] 12. Heavy chains were cloned into the vector to replace the stuffer VH. [0211] 13. Microbes were transformed with the vectors generated at the end of step 12 using electroporation."
There is no connection between the cited support and the amended claim because the support and the amended claim is directed towards CDRs while [0046] is directed towards antibody isotypes.
There is no connection between the cited support and the amended claim because the support and the amended claim is directed towards CDRs while [0071] is directed towards markers.
There is no connection between the cited support and the amended claim because the support and the amended claim is directed towards CDRs while [0071] is directed towards markers.
There is no connection between the cited support and some parts of the amended claim because the support and the amended claim is directed towards "the VL-CDR3 sequence is derived from a naive B-cell",  "such that if only one of the VH-CDR3 sequence and the VL-CDR3 sequence is derived from the naive B-cell, then the VH-CDR3 sequence or VL-CDR3 sequence not derived from the naive B-cell is derived from a memory B-cell" and "each of the VH-CDRl sequence, VH-CDR2 sequence, VL-CDRl sequence, and VL-CDR2 sequence is derived from a memory B-cell" but the support of [0198] is only directed towards "VH-CDR3 sequences from naïve cells were PCR amplified with universal primers. [0204] 6. VH-CDR1, VH-CDR2, VL-CDR1, VL-CDR2, and VL-CDR3 sequences from memory cells were PCR amplified with framework specific primers".
While is it possible to use all of a specific example or embodiment as the basis for a claim, it is not possible to extract some limitations while ignoring other limitations of the specific example or embodiment.
The cited [0198] support is not commensurate in scope with the current claim.  The disclosure contains a number of limitations such as, "The best 4 VH and best 4 VK frameworks from a human repertoire of 3500 combinations (IGHV1-46, IGHV1-69, IGHV3-15, IGHV3-23 for heavy and IGKV1-39, IGKV2-28, IGKV3-15, IGKV4-1 for light)", "selected based on a combination of 1) previous demonstrated safety in human mAbs, 2) thermostability, 3) not aggregation prone, 4) a single dominant allele in the frameworks at the amino acid level across all human populations (i.e. not a racist medicine), 5) different canonical topologies of the CDRs, 6) express well in bacteria and display well on phage", "Naïve (CD27−/IgM+) cells and memory (CD27+/IgG+) cells were sorted from the blood. [0202] 4. Pools were checked for quality using next generation sequencing (NGS), and pools with problematic diversity or biochemical liabilities were rejected." and "sequences from memory cells were PCR amplified with framework specific primers. [0205] 7. Order frameworks as synthetically produced germline segments. [0206] 8. Nucleic acid libraries were assembled using PCR-OE. [0207] 9. The assemblies from step 8 were checked for quality using NGS sequencing. [0208] 10. Light chains were cloned into a vector with a stuffer VH. [0209] 11. In-frame material was selected by protein A or protein L after thermal pressure. [0210] 12. Heavy chains were cloned into the vector to replace the stuffer VH. [0211] 13. Microbes were transformed with the vectors generated at the end of step 12 using electroporation." that are not contained in the instant claim.

Claim Rejections - 35 USC § 103(a) - Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1, 9-10, 13, 15-21 and 83-87 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shim et al. (07/21/2016) PCT International Patent Application Publication WO 2016/114567 A1 corresponding to (12/21/2017) US Patent Application Publication 2017/0362306 A1 (hereinafter referred to as "Shim 2016a") in view of Shim (12/01/2016) Current Pharmaceutical Design volume 22 pages  6538 to 6559 (hereinafter referred to as "Shim 2016b"). 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claim 1 (in-part) includes limitations of 
wherein at least one of the VH-CDR3 sequence and the VL-CDR3 sequence is derived from a naive B-cell; such that
if only one of the VH-CDR3 sequence and the VL-CDR3 sequence is derived from the naive B-cell, then the VH-CDR3 sequence or VL-CDR3 sequence not derived from the naive B-cell is derived from a memory B-cell; and
each of the VH-CDRl sequence, VH-CDR2 sequence, VL-CDRl sequence, and VL-CDR2 sequence is derived from a memory B-cell
 that are reasonably interpreted as at best either a characteristic or an intended use limitation.  Antibody CDR regions represent short regions of amino acids.  Antibodies undergo somatic mutations in CDR regions.  Therefore, it is not possible to identify the origin of a CDR amino acid sequence.  In addition, it is possible for the final CDR amino acid sequence based on what that sequence is derived from as it is possible to mutate all of the amino acids to derive a final CDR amino acid sequence.
	With regards to claims 1, 9-10, 13, 15-19, 21 and 83-87, Shim 2016a teaches:
	a) as in claims 1, 9-10, 13, 15-19, 21 and 83-87, an antibody library that comprises a plurality of antibodies, wherein each antibody of the plurality of antibodies comprises: a variable heavy (VH) domain comprising a VH complementarity determining region 1 (VH-CDRl) sequence, a VH-CDR2 sequence, a VH-CDR3 sequence; and a variable light (VL) domain comprising a VL-CDRl sequence, a VL-CDR2 sequence, a VL-CDR3 sequence; wherein the VH-CDR3 is from a CD27-/IgM+ B-cell; wherein the VH-CDRl sequence, the VH-CDR2 sequence, the VL-CDRl sequence, the VL-CDR2 sequence, and the VL-CDR3 sequence are from a B-cell is selected from the group consisting of: a CD27+/IgG+ B-cell; wherein the plurality of antibodies is expressed on a surface of a plurality of phages; wherein each phage of the plurality of phages comprises a nucleic acid sequence that encodes: i) an antibody of the plurality of antibodies, and ii) a phage coat protein; wherein the phage coat protein is a protein gIII; wherein expression of the nucleic acid sequence of each phage produces the antibody of the plurality of antibodies fused to a phage coat protein; wherein the VH domain further comprises one or more framework regions selected from the group consisting of an IGHJ4, an IGHV1-46; wherein the VL domain further comprises one or more framework regions selected from the group consisting of an IGKV1-39; wherein the VH-CDRl sequence, the VH-CDR2 sequence, the VL-CDRl sequence, the VL-CDR2 sequence, and the VL-CDR3 sequence of (b) are each present in an amount of at least 1 x 103 unique sequences; wherein at least 20% of the plurality of antibodies are unique; comprising a sequence redundancy of about 2%; wherein at least at least 90% of the plurality of antibodies have a melting temperature (Tm) that is between about 50°C and about 90°C; wherein the plurality of antibodies is thermostable (see [0010] to [0013] and [0026] to [0149]).
Shim 2016a does not explicitly teach:
a) as in claims 1, 20 and 84, the antibody library comprises at least 7 x 1010 VH-CDR3 sequences; and the VH-CDRl sequence, the VH-CDR2 sequence, the VL-CDRl sequence, the VL-CDR2 sequence, and the VL-CDR3 sequence are free of alternative stop codons.
	With regards to claims 1, 20 and 84, Shim 2016b teaches:
	a) as in claims 1, 20 and 84, 
a) as in claims 1 and 84, the antibody library comprises at least 8 x 1010 VH-CDR3 sequences; and the VH-CDRl sequence, the VH-CDR2 sequence, the VL-CDRl sequence, the VL-CDR2 sequence, and the VL-CDR3 sequence are free of alternative stop codons (see Abstract and to 6539 to 6541).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized the advantages of substituting Shim 2016b's large library without stop codons for Shim 2016a's smaller library with stop codons to screen more larger libraries containing completely functional antibodies to identify human therapeutics.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Discussion and Answer to Argument
Applicant arguments are based on the amendment (Reply, starting on page 5) and are addressed in the rejection above.

Conclusion
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639